Fried, J.
(dissenting, with whom Lynch and O’Connor, JJ., join). Of the ten appellate judges who have reviewed these convictions five would affirm and five would reverse. It would seem, however, that we all agree on the two principles of law that control here: First, a peremptory challenge may not be exercised either by the Commonwealth or by the defense to exclude a juror solely on grounds of that juror’s race. Second, a defendant has no right to be judged by, nor a juror to sit on, a jury that in a particular case is representative of, or “looks like” the community from which the jury are drawn. The trial judge, by manipulating what peremptory challenges he will or will not accept, may not seek to construct such a demographically correct jury. See Commonwealth v. Soares, 37.7 Mass. 461, 481-482, cert. denied, 444 U.S. 881 (1979). *84Representativeness is assured in general by a truly comprehensive jury pool and a truly random selection from within it, with challenges on improper grounds excluded. That is why our cases have consistently stated that, before a peremptory challenge may be rejected, the judge must find that the challenging counsel’s proffered explanation for the challenge, was “a sham,” “pretext,” or offered “in bad faith.” This is strong language, but it is what we have always said, Commonwealth v. Green, 420 Mass. 771, 778 (1995), Commonwealth v. Valentin, 420 Mass. 263, 269 (1995), Commonwealth v. Burnett, 418 Mass. 769, 771 (1994), Commonwealth v. Fryar, 414 Mass. 732, 739 (1993), Commonwealth v. Harris, 409 Mass. 461, 467 (1991), Commonwealth v. Soares, supra at 491, see Commonwealth v. Thomas, 19 Mass. App. Ct. 1, 4 (1984), and I do not understand the court to be seeking to break new ground in this respect. The only difference we have is as to the application of this standard in this case — a matter which perhaps should not even have attracted this court’s review, but once it has we are each of us bound to follow through and conclude what the facts of the case seem to compel.
I disagree with the court’s application of our invariable rule to this case for two reasons. First, the reason offered by the defense counsel for his challenge seems to me not the least bit unusual or suspicious. He challenged the sole black juror on the ground that his wife worked in the Department of Social Services. It parses counsel’s reasoning too fine to argue, as the Commonwealth does, that this circumstance is irrelevant because DSS deals with abused children while the victim in this case is an adult, although a mildly retarded adult. Concededly this would not have risen to the level of a challenge for cause, but as a ground for peremptory challenge there is nothing more ordinary than the striking of a juror on the ground that the juror’s spouse, by reason of occupation or other relationship, may be overly inclined to sympathize with a party, a witness, or a victim in a case. See Commonwealth v. Green, supra at 774-775 (defense counsel concerned over fact that juror’s father and brother were police officers); Commonwealth v. Fruchtman, 418 Mass. 8, 11, cert. denied, 513 U.S. 951 (1994) (allowed challenge to a woman whose husband was a police officer). If the potential juror’s spouse had worked in a law enforcement agency would a challenge by a defense counsel have seemed the least bit remarkable? *85Nonetheless, I agree that the concerns mentioned in the dissent to the Appeals Court’s decision are sufficiently urgent that the trial judge was right to inquire of the reason for the challenge where it would eliminate the only black juror. Commonwealth v. Curtiss, 40 Mass. App. Ct. 350, 358 (1996) (Dreben, J., dissenting). But having inquired, I simply do not see what was wrong or suspicious or the least bit unusual about the reason given. The judge was entitled to be suspicious enough to have asked, but the answer given should have exhausted that suspicion.
Second, the judge, if he were going to disallow the challenge, should have stated that he believed counsel's reason for exercising his challenge was a pretext, a sham, or given in bad faith. These may be harsh terms, but they are exactly the terms that this court has insisted spell the limits of a trial judge’s discretion. He is not free to disregard a challenge because he thinks it is merely inappropriate or overly picky, and certainly not because it will destroy the representativeness of the jury. The reason, the only reason we have allowed is that he finds that the grounds offered are a pretext, a sham, or given in bad faith, and that the real reason is a racial or other impermissible bias. The court refers to our decision in Commonwealth v. Fruchtman, supra at 15, that we shall defer to the trial judge’s judgment on this matter, and so we shall, if that judgment is exercised on the correct standard. If the judge is willing to face the music and make the harsh judgment that the reason given1 is a pretext for an improper racial reason, we shall defer to him. But if he is not, how can we be sure that he is employing the correct standard?
I respectfully dissent from the court’s opinion only because, *86in its indulgence of the judge’s squeamishness on this score, the court fails to do what it should, that is to assure compliance with the standards we have set down to govern this matter and from which I do not understand the court to be departing.

 am confirmed in my judgment that the judge did not believe the reason offered by the defense counsel to be a pretext for racial bias by his remark that: “I’m not accusing counsel of doing something improper in the sense that he should be admonished, but I am sensitive to the need for there to be a racial balance.” While I do not believe that a racially motivated peremptory challenge necessarily rises to the level of a disciplinary violation, it is certainly improper. There would be a clear impropriety in providing the judge with a reason which is a “sham,” “pretext,” or “offered in bad faith.” A finding of no impropriety suggests that the improper motivation the judge was required to find was absent. These remarks by the judge, together with his statement that the challenge was no more than “inappropriate under the circumstances,” convince me that the judge was motivated by a desire to construct a representative jury and did not use the standard we all agree applies here.